Case 1:20-cv-03053-RMB-AMD Document 16-3 Filed 07/13/20 Page 1 of 2 PageID: 157




          EXHIBIT 1
Case 1:20-cv-03053-RMB-AMD Document 16-3 Filed 07/13/20 Page 2 of 2 PageID: 158

  J
 DE:MBO & SALDUTTI LLP                       FILED                       For the reasons stated on the
 1300 Route 73, Suite 205
 Mount Laurel, New Jersey 08054
                                             FE' 17 2Ui2                                      I
                                                                                     }./ I "J -l.£> l z...
                                                                                            r-==-======
                                                                         record on,_~~:_.!..,J.          0
                                                                                                         •


 (856) 354-8866                         Eugene l McCaffrey, 1r., lS.C
 ATTORNEYS FOR PLAINTIFF
 SUSQUEHANNA BANK,                                  SUPERIOR COURT OF NEW JERSEY
                                                    GLOUCESTER COUNTY
                Plaintiff,                          LAW DIVISION

         V.                                         Docket No.: L-001618-11

 JOHN GERICKE and                                           Civil Action
 BARBARA GERICKE,

                  Defendants.                                           ORDER


         TIBS MATTER having been opened to the Court by Dembo and Saldutti, LLP,
 attorneys for Plaintiff, Susquehanna Bank, on a motion for Final Judgment by Default against the
 Defendants, John Gericke and Barbara Gericke, and the Court having considered the motion
 papers, any opposition, and arguments of counsel, if any, and for good cause, it is hereby,

       ORDERED this I )-f~ day of February, 2012 that Plaintiffs action against
 Defendants, John Gericke and Barbara Gericke, is hereby REINSTATED; and

        ORDERED that Plaintiffs Motion for Final Judgment by Default against the
 Defendants, John Gericke and Barbara Gericke, is GRANTED in the amount of $244,248.49,
 which includes the attorneys' fees and costs incurred to date, plus interest, penalties, attorneys'
 fees and costs, which continue to accrue; and it is

        FURTHER ORDERED that counsel for Plaintiff shall serve a copy of this Final
 Judgment by Default on all parties within seven (7) days of receipt of this Final Judgment by
 counsel.



                                                          Eugene J. McCaffrey, Jr.,    PJ.OOV.
